02-11-016-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00016-CV
 
 



Billy Ray Davis


 


APPELLANT




 
V.
 




The State of Texas


 


APPELLEE



 
 
----------
 
FROM Criminal
District Court No. 3 OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          On
December 8, 2010, Appellant Billy Ray Davis filed a notice of appeal
challenging the trial court’s order to withdraw funds from his inmate trust
account.  Because we were unable to determine whether Appellant’s rights to due
process had been satisfied based on the record before us, we abated the appeal on
March 3, 2011, for 180 days for Appellant to obtain an appealable order from
the trial court with regard to the withdrawal of funds from Appellant’s inmate
trust account.  See Palomo v. State, 322 S.W.3d 304, 307–08 (Tex. App.—Amarillo
2010, order), disp. on merits, Nos. 07-10-00181-CV, 07-10-00182-CV,
07-10-00183-CV, 2010 WL 5250874 (Tex. App.—Amarillo, no pet.) (abating appeal
to allow appellant time to file an appropriate motion to modify, correct, or
rescind the withdrawal notification and obtain from the trial court a final,
appealable order addressing that motion); see also Tex. R. App. P. 27.2.
On
September 21, 2011, we sent a letter to Appellant and his attorney informing
them that the case had been reinstated, but no appealable order had been
entered by the trial court.  We told Appellant and his counsel that if we did
not receive a written, appealable order or a response from Appellant’s counsel
indicating that he would obtain an appealable order on or before October 3,
2011, the appeal would be dismissed for want of jurisdiction.
          We
have received no response from Appellant’s counsel, and no appealable order has
been filed in the trial court.  Because there is no appealable order for this
court to review, we dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a), 43.2(f); Ramirez v. State, 318 S.W.3d 906, 908 (Tex.
App.—Waco 2010, no pet.) (dismissing appeal from a withdrawal notification
after finding there was no appealable order).
 
 
LEE GABRIEL
JUSTICE
 
PANEL: 
LIVINGSTON,
C.J.; McCOY and GABRIEL, JJ.
 
DELIVERED:  November 3, 2011




[1]See Tex. R. App. P. 47.4.